UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7202


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

BRIAN RASHED DEBNAM,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:06-cr-00098-D-1; 5:13-cv-00858-D)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Rashed Debnam, Appellant Pro Se.    Dennis Michael Duffy,
Assistant United States Attorney, Shailika K. Kotiya, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian       Rashed     Debnam        seeks    to    appeal       the       district

court’s      order    denying      relief     on     his    28    U.S.C.      § 2255      (2012)

motion.      The order is not appealable unless a circuit justice or

judge     issues      a    certificate        of      appealability.                28    U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent      “a    substantial        showing           of    the    denial       of     a

constitutional        right.”          28     U.S.C.       § 2253(c)(2).             When       the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that     reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see    Miller-El     v.    Cockrell,         537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Debnam has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny Debnam’s motion for a

copy    of    the    record     at    government           expense,     and     dismiss         the

appeal.       We dispense with oral argument because the facts and

legal    contentions        are      adequately       presented        in     the    materials

                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3